                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:18-CR-67-BR




    UNITED STATES OF AMERICA

             v.                                                                  ORDER

    MURDOCK RAEFORD SHERROD



        This matter is before the court on defendant’s motion for compassionate release. (DE #

51.)

        In 2018, defendant pled guilty to Hobbs Act robbery in violation of 18 U.S.C. § 1951.

At sentencing, the court concluded Hobbs Act robbery was not a crime of violence under the

career offender guideline, and therefore, defendant was not a career offender, resulting in a

guideline imprisonment range of 41 to 51 months. 1 (8/30/18, DE # 46, at 5.) On the

government’s motion, the court varied upwardly from that range on the grounds that defendant’s

criminal history category substantially underrepresented the seriousness of defendant’s criminal

history, defendant’s propensity for violence, and the strong likelihood of recidivism. (9/26/18

Tr., DE # 47, at 8-9; see also Statement of Reasons, DE # 39, at 3.) The court sentenced

defendant to 120 months imprisonment. Defendant appealed his sentence, and the Fourth

Circuit Court of Appeals affirmed. (DE # 48.)

        In October 2020, defendant filed the instant motion pro se. Pursuant to Standing Order

No. 19-SO-3 (E.D.N.C. Jan. 25, 2019), the court appointed counsel to represent defendant for


1
  Since sentencing, the Fourth Circuit Court of Appeals has agreed with this court’s holding that Hobbs Act robbery
is not a crime of violence for purposes of the career offender guideline. See United States v. Green, 996 F.3d 176,
184 (4th Cir. 2021).



            Case 5:18-cr-00067-BR Document 63 Filed 08/26/21 Page 1 of 6
purposes of such a motion. Appointed counsel filed a memorandum in support of defendant’s

motion, (DE # 59), with supporting exhibits, (DE ## 59-1 to -3, 56). The government filed a

response in opposition. (DE # 61.) Later, in response to the court’s order, the government filed

defendant’s sentence computation data and inmate discipline data. (DE # 62.)

        Defendant seeks release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018 (“First Step Act”).2 That statute provides in relevant part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—
            (1) in any case—
                    (A) the court, upon motion of the Director of the Bureau of
                Prisons [(“BOP”)], or upon motion of the defendant after the
                defendant has fully exhausted all administrative rights to appeal
                a failure of the Bureau of Prisons to bring a motion on the
                defendant’s behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant’s facility,
                whichever is earlier, may reduce the term of imprisonment . . . ,
                after considering the factors set forth in section 3553(a) to the
                extent that they are applicable, if it finds that—
                        (i) extraordinary and compelling reasons warrant
                        such a reduction . . .
                and that such a reduction is consistent with applicable
                policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

        The Sentencing Commission has not issued a policy statement applicable to motions filed

by defendants under this statute. United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020).

“[A]s a result, district courts are ‘empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.’” Id. at 284 (citation omitted).

        In deciding whether a sentence reduction is appropriate, the court must also consider the



2
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant to bring such a motion. See Pub. L. No. 115-
391, § 603(b), 132 Stat. 5194, 5239 (2018).
                                                       2




            Case 5:18-cr-00067-BR Document 63 Filed 08/26/21 Page 2 of 6
applicable § 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A); United States v. Kibble, 992 F.3d 326,

331 (4th Cir. 2021).

        These factors include: “(1) [Defendant’s] personal history and characteristics; (2)
        his sentence relative to the nature and seriousness of his offense; (3) the need for a
        sentence to provide just punishment, promote respect for the law, reflect the
        seriousness of the offense, deter crime, and protect the public; (4) the need for
        rehabilitative services; (5) the applicable guideline sentence; and (6) the need to
        avoid unwarranted sentencing disparities among similarly-situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2 (D. Md. July 28, 2020)

(citation omitted) (alteration in original).

        The government does not dispute that defendant has satisfied § 3582(c)(1)(A)’s

exhaustion requirement, (see Resp., DE # 61, at 4; Ex. 1, DE # 61-1; Ex. 2, DE # 61-2), and

therefore, the court will consider the merits of defendant’s motion. Defendant requests that the

court reduce his sentence to time served (or permit him to serve the remainder of his sentence on

home confinement as part of supervised release) based on his medical conditions which place

him at an increased risk of severe illness or death from COVID-19 while incarcerated. (Mem.,

DE # 59, at 6, 10-16, 21.) Defendant argues that a sentence reduction is warranted because he

has accepted responsibility, rehabilitated himself while incarcerated by taking courses and

working, and served more than 25% of his sentence and, upon release, plans to move into a

supportive situation and abide by the law. (Id. at 16-20.) The government acknowledges that

defendant presents risk factors for severe injury or death were he to contract COVID-19.

(Resp., DE # 61, at 17-18.) However, it argues defendant’s motion should be denied because

the § 3553(a) factors and the possible danger defendant poses to the community weigh against

releasing defendant. (Id. at 18-21.)

        “[I]n considering whether extraordinary and compelling reasons for a sentence reduction

                                                  3




           Case 5:18-cr-00067-BR Document 63 Filed 08/26/21 Page 3 of 6
exist in light of COVID-19, [district courts] have considered the age of the prisoner, the severity

and documented history of the defendant’s health conditions, and the proliferation and status of

infections in the prison facility.” United States v. Kibble, Criminal Action No. 2:19-00077,

2020 WL 3470508, at *2 (S.D.W. Va. June 25, 2020) (citing United States v. Brady, No. S2 18

Cr. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (collecting cases)), aff’d, 992

F.3d 326. The Centers for Disease Control and Prevention’s (“CDC”) list of risk factors for

COVID-19 complications also informs the court’s evaluation. Everett v. United States, No.

4:16cr35, 2020 WL 5793428, at *3 (E.D. Va. Sept. 25, 2020).

           Defendant is 56 years old. He suffers from obesity, Type 2 diabetes, hypertension, and

COPD and has a history of chronic hepatitis C. (PSR, DE # 31, ¶ 44; Ex. B, DE # 56, at 95-97.)

Also, he has carpal tunnel syndrome, (PSR, DE # 31, ¶ 44; Mot., DE # 51), and needs shoulder

surgery, (Mem., Ex. A, DE # 59-1, at 2). According to the CDC, being an older adult and

having obesity, Type 2 diabetes, COPD, chronic liver disease, and possibly hypertension, among

other conditions, can make one more likely to get severely ill from COVID-19. See CDC,

People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Aug. 25, 2021).

           Currently, defendant is serving his sentence at FCI Williamsburg. There, no inmates and

one staff are positive for COVID-19. BOP, COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last visited Aug. 25, 2021). Id. Nearly 80% of the inmates

are fully inoculated.3 BOP, COVID-19 Vaccine Implementation,

https://www.bop.gov/coronavirus/ (last visited Aug. 25, 2021). Although the COVID-19



3
    The record does not reflect defendant’s vaccination status.
                                                            4




               Case 5:18-cr-00067-BR Document 63 Filed 08/26/21 Page 4 of 6
infection rate at FCI Williamsburg appears low, the court is concerned about the spread of the

Delta variant, particularly to medically vulnerable, incarcerated persons, like defendant

(presuming he has not been vaccinated due to no fault of his own). See generally CDC, Delta

Variant: What We Know About the Science, https://www.cdc.gov/coronavirus/2019-

ncov/variants/delta-variant.html (last visited Aug. 25, 2021). Considering defendant’s age and

his having more than one risk factor for severe illness from COVID-19, the court finds that

defendant has shown extraordinary and compelling reasons to warrant further consideration of

his motion and the applicable § 3353(a) factors.

          Prior to the instant offense, defendant had been convicted of 6 felonies, including

 second degree murder and robbery with a dangerous weapon, and 22 misdemeanors. (PSR,

 DE # 31, ¶¶ 15-32.) He has a history of non-compliance with medical treatment, both in and

 out of incarceration. (See id. ¶ 44; Ex. B, DE # 56, at 27, 29, 32, 53-55, 57, 59, 61, 63-64, 71,

 73, 77-79, 85, 88-89, 91-94, 99, 143.) The instant offense involved the robbery of a retail store

 during which defendant made it appear to the store clerk as if he had a weapon in his pocket.

 (PSR, DE # 31, ¶ 7.) Defendant later stated to law enforcement that the lint roller in his pocket

 “was a deadly weapon and [] his .380 handgun.” (Id. ¶ 9.) At sentencing, as recognized

 above, the court varied more than double above the top of the applicable guideline range.

        Defendant has been incarcerated three years or about one-third of his sentence. (Resp.,

 Ex. 1, DE # 62-1.) He is projected to be released (with good time credit) in five years. (Id.)

 He has taken courses and worked in food service. (Mot., DE # 51.) Defendant has committed

 two prohibited acts, fighting with another inmate and activating a duress device for a non-

 medical emergency, both occurred on separate occasions earlier this year while this motion was


                                                   5




          Case 5:18-cr-00067-BR Document 63 Filed 08/26/21 Page 5 of 6
pending. (Resp., Ex. 2, DE # 62-2.) The BOP classifies those acts of high severity. See

BOP Program Statement 5270.09, Inmate Discipline Program, Table 1 (Aug. 1, 2011).

       Given defendant’s criminal history, the nature and circumstances of the instant offense,

defendant’s conduct while incarcerated, and his history of non-compliance with medical

treatment, the court concludes reducing defendant’s term of imprisonment would not reflect the

seriousness of the offense, provide just punishment, or provide defendant with consistent access

to needed medical care. Defendant’s motion for compassionate release is DENIED.

      This 26 August 2021.




                                    __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge




                                              6




         Case 5:18-cr-00067-BR Document 63 Filed 08/26/21 Page 6 of 6
